Exhibit 99.1 PRESS RELEASE Contact: Symmetry Medical Inc. Fred L. Hite Senior Vice President Chief Financial Officer (574) 371-2218 Investors: The Ruth Group Nick Laudico/R.J. Pellegrino (646) 536-7030/7009 nlaudico@theruthgroup.com rpellegrino@theruthgroup.com Media: Jason Rando The Ruth Group (646) 536-7025 jrando@theruthgroup.com Symmetry Medical Reports First Quarter 2010 Financial Results First Quarter 2010 Highlights: · Revenue increased 11% over fourth quarter 2009 · Operating income increased 225% over fourth quarter 2009 · Increases low end of revenue and EPS guidance range; reaffirms high end of ranges WARSAW, Ind., May 6, 2010 - Symmetry Medical Inc. (NYSE: SMA), a leading independent provider of products to the global orthopaedic device industry and other medical markets, announced first quarter 2010 financial results for the three-month period ended April 3, 2010. First Quarter Vs Prior Quarter (in millions, except share data) Change 1Q'10 4Q'09 Change Revenue $ $ -17
